NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             FORREST C., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, P.C., F.C., Appellees.

                              No. 1 CA-JV 16-0102
                                FILED 8-30-2016


            Appeal from the Superior Court in Maricopa County
                              No. JD21752
                   The Honorable David B. Gass, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amber E. Pershon
Counsel for Appellee Department of Child Safety
                          FORREST C. v. DCS, et al.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Chief Judge Michael J. Brown
joined.


J O N E S, Judge:

¶1           Forrest C. (Father) appeals the juvenile court’s order
terminating his parental rights to P.C. and F.C. (the Children), arguing the
Department of Child Safety (DCS) failed to prove the statutory grounds for
severance by clear and convincing evidence. For the following reasons, we
affirm.

                 FACTS1 AND PROCEDURAL HISTORY

¶2             In November 2014, the Children’s maternal grandparents
(Grandparents) filed a petition alleging the Children, then ages six and
eleven, were dependent as to Father on the grounds of neglect and
substance abuse.2 The juvenile court granted temporary custody of the
Children to DCS and ordered they remain with Grandparents, with whom
the Children had lived for the past three and a half years. Father, who was
living in Hawaii at the time, was ordered to and specifically agreed to
participate in parenting classes, as well as hair follicle and urinalysis testing
to rule out the use of illegal substances. In April 2015, Father returned to
Arizona and was referred for a substance abuse assessment, continued drug
testing, weekly supervised visitation, and transportation assistance.
Thereafter, the court authorized DCS to substitute as petitioners.



1      We view the facts in the light most favorable to upholding the
juvenile court’s order terminating parental rights. Ariz. Dep’t of Econ. Sec.
v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010) (citing Manuel M. v. Ariz.
Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2 (App. 2008)).

2     The petition also alleged the Children were dependent as to their
mother on the grounds of abuse, neglect, substance abuse, and
abandonment. She failed to appear at the termination hearing, and her
parental rights were terminated in March 2016. She did not challenge this
determination and is not a party to this appeal.


                                       2
                         FORREST C. v. DCS, et al.
                           Decision of the Court

¶3           Although Father contested the allegations of the petition, he
failed, without good cause, to appear at the dependency adjudication
hearing, and the Children were adjudicated dependent in September 2015.
The court simultaneously set a case plan of family reunification.

¶4             In October 2015, DCS expressed concern regarding Father’s
failure to engage in the case plan despite being advised orally and in
writing multiple times that he needed to participate in services. Although
the dependency had been initiated nearly a year prior, Father did not have
stable housing or employment and had yet to take a single drug test or even
call the testing center to see if a test was required. And, because he had not
achieved any period of sobriety, DCS was unable to refer him for parent
aide services, individual counseling, or a psychological evaluation.

¶5            DCS moved to change the case plan to severance and
adoption, and the motion was granted over Father’s objection. Father did
not object, however, to the adequacy of the services provided, and the
juvenile court found DCS had made reasonable efforts to provide
reunification services.

¶6            DCS immediately filed a motion to terminate Father’s
parental rights, alleging Father had substantially neglected or willfully
refused to remedy the circumstances causing the Children to be in an out-
of-home placement for nine months or longer, see Ariz. Rev. Stat. (A.R.S.)
§ 8-533(B)(8)(a),3 and termination was in the Children’s best interests. A
contested termination hearing was scheduled for February 2016.

¶7            In the meantime, DCS submitted new referrals for random
urinalysis and hair follicle testing. Father did not call in or present for any
drug testing, but finally participated in a substance abuse assessment in
December 2015. At that time, he reported using marijuana once per month
and methamphetamine two to four times per month in the past year to
“cope with life issues.” An oral swab the same day tested positive for
amphetamine at a quantity six times the minimum detection level and
methamphetamine at more than fifty times the minimum detection level.4


3     Absent material changes from the relevant date, we cite a statute’s
current version.

4      The laboratory analyzing Father’s hair sample applied a “cutoff”
level of 50 nanograms per milligram of hair. The test results indicated the
presence of amphetamine at 336.6 nanograms per milligram and
methamphetamine at 2,711.3 nanograms per milligram.


                                      3
                           FORREST C. v. DCS, et al.
                             Decision of the Court

Father was assessed with a cannabis use disorder and amphetamine use
disorder and recommended to participate in standard outpatient substance
abuse treatment. Despite this assessment, Father did not participate in any
additional drug testing or follow up on the recommended treatment.

¶8            At the termination hearing, Father testified his use of
marijuana and methamphetamine was “mild,” he did not have a “drug
problem,” he had already completed a substance abuse treatment program
in 2012 to address a prescription medication addiction, and the interim
substance abuse treatment classes to which he was assigned were
inconveniently located.        Father further denied receiving any
communications from the DCS caseworker regarding his need to
participate in services and complained that phone calls to DCS and the
service providers were not returned.

¶9            After taking the matter under advisement, the juvenile court
issued an order detailing its findings of fact regarding Father’s significant
history of substance abuse and sporadic participation in services. The court
determined DCS had made reasonable efforts to reunify Father with the
Children and had proven by clear and convincing evidence that severance
was warranted based upon the Children’s length of time in out-of-home
care. The court also found DCS had proven by a preponderance of the
evidence that severance was in the Children’s best interests and entered an
order terminating Father’s parental rights to the Children. Father timely
appealed. We have jurisdiction pursuant to A.R.S. §§ 8-235, 12-120.21(A)(1),
and -2101(A)(1), and Arizona Rule of Procedure for the Juvenile Court
103(A).

                                 DISCUSSION

¶10            A parent’s rights may be terminated if it is proven by clear
and convincing evidence that: (1) the children have been in an out-of-home
placement for nine months or longer pursuant to court order; (2) DCS has
made diligent efforts to reunify the family; and (3) “the parent has
substantially neglected or willfully refused to remedy the circumstances
that cause the child to be in an out-of-home placement, including refusal to
participate in reunification services offered by [DCS].” A.R.S. § 8-
533(B)(8)(a); Ariz. R.P. Juv. Ct. 66(C); see also Michael J. v. Ariz. Dep’t of Econ.
Sec., 196 Ariz. 246, 249, ¶ 12 (2000); Shawanee S. v. Ariz. Dep’t of Econ. Sec.,
234 Ariz. 174, 176-77, ¶ 9 (App. 2014). Father does not dispute the length of
time the Children have been out-of-home or his own efforts to address the
circumstances causing their removal, but challenges only the juvenile




                                         4
                          FORREST C. v. DCS, et al.
                            Decision of the Court

court’s finding that DCS provided him adequate time and opportunity to
participate in reunification services.5

¶11            DCS has an affirmative duty “to make all reasonable efforts
to preserve the family relationship,” Mary Ellen C. v. Ariz. Dep’t of Econ. Sec.,
193 Ariz. 185, 186, ¶ 1 (App. 1999) (citing Maricopa Cty. Juv. Action No. JS-
6520, 157 Ariz. 238, 241 (App. 1988)), and must provide a parent “with the
time and opportunity to participate in programs designed to help [him] to
become an effective parent,” Maricopa Cty. Juv. Action No. JS-501904, 180
Ariz. 348, 353 (App. 1994). But, DCS “is not required to provide every
conceivable service or to ensure that a parent participates in each service it
offers.” Id. (citing Maricopa Cty. Juv. Action No. JS-5209 and No. JS-4963, 143
Ariz. 178, 189 (App. 1984)). Nor is the court required to “leav[e] the
window of opportunity for remediation open indefinitely.” Maricopa Cty.
Juv. Action No. JS-501568, 177 Ariz. 571, 577 (App. 1994) (citing Maricopa Cty.
Juv. Action No. JS-4283, 133 Ariz. 598, 601 (App. 1982)).

¶12           Regarding reunification efforts, the juvenile court found DCS
made diligent efforts to provide Father treatment for his chronic substance
abuse, including urinalysis testing and substance abuse counseling, and
that these services would assist Father in maintaining sobriety so other
services, including case management, parent aide services, and a
psychological evaluation, would be effective. The court also noted that DCS
provided visitation with the Children and transportation assistance so
Father could participate in the services. We review the court’s factual
findings that DCS made reasonable efforts to reunify the family for an abuse
of discretion and will affirm so long as there is substantial evidence to
support them. See, e.g., Lashonda M. v. Ariz. Dep’t of Econ. Sec., 210 Ariz. 77,
81-82, ¶¶ 12-13 (App. 2005) (citations omitted).

¶13          These findings are supported by the record, which reflects
Father was offered services specifically targeted to address the primary
impediment to reunification — substance abuse — which consisted
primarily of substance abuse treatment and testing. DCS re-submitted



5       DCS argues Father waived his right to challenge this finding by
failing to make a timely objection to the adequacy of services. See Shawanee,
234 Ariz. at 178-79, ¶¶ 16, 18. Unlike the situation in Shawanee where the
parent failed to raise any objection in the juvenile court, Father here
challenged whether DCS made reasonable efforts to provide reunification
services at the termination hearing. We therefore reject DCS’s waiver
argument.


                                       5
                          FORREST C. v. DCS, et al.
                            Decision of the Court

referrals for these services multiples times despite Father’s lack of
commitment, consistency, and participation.

¶14           Although Father testified his urinalysis testing referrals were
not processed until November 2015, leaving him only three months to
progress through the case plan before the termination hearing, the DCS
caseworker reported she submitted twelve referrals for the service. The
records from the testing center further indicate he had an open file and was
required to test as early as March 2015 and recorded one instance, in
October 2015, where Father called in and was advised no test was required
that day. Father also testified he attempted to contact the substance abuse
treatment provider and DCS caseworker numerous times and never
received a call back. However, Father admitted he did not provide DCS
with a current address, and on the occasion he did contact the caseworker,
he did not ask any questions about the services. And, he did not otherwise
try to attend the substance abuse treatment, which he knew occurred on
Monday each week; nor did he attempt to seek treatment elsewhere in the
fifteen months between the dependency petition and the termination
hearing.

¶15            We do not reweigh the evidence on appeal; as the trier of fact,
the juvenile court “is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts.” Ariz.
Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004) (citing Jesus
M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002)). The record
supports the court’s determination that DCS made reasonable efforts to
provide Father rehabilitative services.

                                CONCLUSION

¶16           The juvenile court’s order terminating Father’s parental rights
to the Children is affirmed.




                            Amy M. Wood • Clerk of the court
                            FILED: AA




                                           6